                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
JANE DOE                      :       Civ. No. 3:18CV01322(KAD)
                              :
v.                            :
                              :
TOWN OF GREENWICH, et al.     :       September 10, 2019
                              :
------------------------------x

 RULING ON PLAINTIFF’S MOTION FOR A PROTECTIVE ORDER [Doc. #47]

    Defendants have issued a subpoena to Attorney Meredith C.

Braxton, who is counsel of record for plaintiff in this case, to

appear for a deposition. Plaintiff has moved to quash the

subpoena, and for a protective order prohibiting the deposition

of Attorney Braxton. See Doc. #47; see also Doc. #49 (memorandum

in opposition), Doc. #51 (reply). The motion has been referred

to the undersigned for ruling. The Court finds that Attorney

Braxton has put her personal knowledge at issue in this case by

including her own statements as attachments to the Second

Amended Complaint, and thus, is subject to deposition as to her

personal knowledge. Accordingly, the Court GRANTS, in part, and

DENIES, in part, plaintiff’s Motion for a Protective Order [Doc.

#47]. Because Attorney Braxton’s deposition was noticed for

January 15, 2019, a date which has passed, the Court TERMINATES,

as moot, plaintiff’s motion to quash.




                                  1
I.   BACKGROUND

     Plaintiff, Jane Doe,1 brings this action against The Town of

Greenwich and two employees of the Greenwich Police Department,

Sergeant Detective Brent Reeves and Detective Krystie Rondini.

See Doc. #1. Plaintiff alleges, inter alia, that in 2016,2 she

was sexually assaulted by Peter Roe.3 See Doc. #46 at 7-8. Roe

was, at the time, a student at Brunswick School, the all-male

brother institution to plaintiff’s own all-female high school,

Greenwich Academy. See Doc. #20-1 at 3 n.1. Both Jane Doe and

Peter Roe were minors at the time. See Docs. #46 at 5; #65 at 3.

     The Second Amended Complaint [Doc. #46] (hereinafter the

“SAC”), alleges that a pool party, for plaintiff and her

friends, was held at the Doe residence, and that “Plaintiff’s

parents, Plaintiff’s adult brother and two adult friends were on

hand to supervise the gathering.” Doc. #46 at 7. Roe attended

the party and was allegedly “aggressive, lewd and

belligerent[.]” Id. “Witnesses reported observing [Roe] trying

to grope and otherwise inappropriately grab the girls and making


1 Plaintiff has been granted leave to proceed under the pseudonym
Jane Doe. See Doc. #9. The parties refer to plaintiff’s family
members by descriptive pseudonyms -- Mother, Father, and Brother
Doe. The Court will follow this practice.

2 The party described in the Second Amended Complaint was held
“on the last day of final exams in 2016[.]” Doc. #46 at 7.

3 Peter Roe, a potential witness in this action, has also been
granted leave to proceed under a pseudonym. See Doc. #76.
                                2
suggestive and lewd comments to them.” Id. Roe allegedly

assaulted Brother Doe, who then began making arrangements to

ensure Roe was taken home. See id. at 8. Two Brunswick students

then took Roe to the pool house bathroom “to try to sober him

up[.]” Id. at 8. “Plaintiff went to the pool house bathroom to

assist.” Id. The other two students left the pool house when

summoned by their parents, leaving Doe alone with Roe. See id.

It was at that time that the alleged sexual assault occurred.

See id.

    Plaintiff “described what had happened to her ... to a

number of her friends and some family members, although she did

not tell her parents or brother.” See Doc. #46 at 9. Plaintiff

ultimately informed her school’s counselor. See id. The

counselor notified the Head of School, who in turn “filed a

report with the Department of Children and Families (‘DCF’) as

required by law.” Id. The SAC asserts “[u]pon information and

belief” that “DCF forwarded the report to the Greenwich PD.” Id.

On August 2, 2016, plaintiff made a formal statement to the

Greenwich Police. See id.

    At some point during the course of the investigation, the

Doe family, dissatisfied with the process, retained counsel to

act on their behalf. See id. at 10. Attorney Braxton, acting on

behalf of the Doe family, communicated with Sergeant Detective

Reeves and Greenwich Police Chief Jim Heavey regarding the

                                3
investigation, beginning in August 2016. See Doc. #46-1.

Attorney Braxton signed the operative SAC, and is now counsel of

record in this matter.4

     Plaintiff brings causes of action pursuant to 42 U.S.C.

§1983 for violation of her Fourteenth Amendment rights to equal

protection and due process, and a state law claim for

“intentional or negligent infliction of emotional distress[.]”

See Doc. #46 at 16-20. Named as defendants are the Town of

Greenwich, Sergeant Detective Brent Reeves, and Detective

Krystie Rondini. Plaintiff contends that defendants conducted an

insufficient investigation into her complaint against Roe, and

that they improperly allowed Brunswick School to conduct an

independent investigation into her allegations. See generally

id. at 9-13. Plaintiff further asserts that the Greenwich Police

Department routinely colludes with Brunswick School in such

investigations “to prevent negative publicity from tarnishing

the reputation of Brunswick[,]” “to enable Brunswick to ...

manipulate witnesses[,]” and to “shield [Brunswick] students

from criminal prosecution[.]” Id. at 2. The alleged failures in

this investigation, plaintiff contends, were due in part to this

policy and practice of collusion.




4 Plaintiff is also represented by Attorney Elizabeth I. Hook, of
Braxton Hook LLC. See Doc. #16.
                                4
    Attached to the operative SAC [Doc. #46] are several

documents: (1) a letter from Attorney Braxton to Sergeant

Detective Reeves, dated August 23, 2016; (2) an email exchange

between Attorney Braxton and Chief Heavey, dated August 30,

2016, and August 25, 2016; and (3) a letter from Attorney

Braxton to Chief Heavey, dated May 23, 2018, making a FOIA

request relating to matters discussed in the email exchange, and

a May 30, 2018, letter from the Town of Greenwich responding to

that request. See Doc. #46-1.

    On December 13, 2018, defendants issued a subpoena to

Attorney Braxton, requiring her attendance at a January 15,

2019, deposition. See Doc. #47-3 at 2. Defendants argue that

they should be permitted to depose Attorney Braxton, because she

has “relied upon her personal knowledge of events that she has

participated in to support the Plaintiff’s claims. She has

attached, and incorporated into, the Second Amended Complaint

correspondence between herself and Defendant Reeves.” Doc. #49

at 2. Defendants refer to a letter written by Attorney Braxton,

dated August 23, 2016, which purports to memorialize an August

19, 2016, conversation regarding the investigation. See Doc.

#46-1 at 2-3. Defendants assert:

    Plaintiff Counsel’s August 23rd letter makes a series of
    factual assertions that are disputed; issues regarding
    the use of alcohol at the party by underage youths,
    Plaintiff’s parents’ vigilance in screening the party
    goers to insure no alcohol was present, Ms. Braxton’s

                                   5
      assertion that Defendant Reeves expressed a belief
      directly to her that Jane Doe’s assault claim did not
      merit a ‘vigorous’ investigation, Plaintiff Counsel’s
      charges of an allegedly ‘unduly cozy relationship’
      between GPD and Brunswick (the collusion claim) and
      allegations that Reeves tried to coerce Plaintiffs into
      dropping the case[.]

Doc. #49 at 2.

      Defendants also argue that they need to depose Attorney

Braxton regarding allegations of “collusion” and “mutual

strategy,” as reported by Greenwich Time shortly after this case

was filed. Doc. #49 at 3; see also Doc. #49-1 at 4-17.

Defendants seek to “confirm that the newspaper accurately

reported what [Attorney Braxton] said and, if so, [] to find out

what she meant by a ‘mutual strategy’ and what facts support

that claim.” Doc. #49 at 4. Plaintiff does not dispute that her

allegations in the SAC rely, in part, on Attorney Braxton’s

personal knowledge, but argues that such reliance is

insufficient to justify defendants’ request to depose Attorney

Braxton. See Docs. #47-4; #51 at 2.

II.   LEGAL STANDARD

      Rule 26(b)(1) of the Federal Rules of Civil Procedure sets

forth the scope and limitations of permissible discovery:

      Parties may obtain discovery regarding any nonprivileged
      matter that is relevant to any party’s claim or defense
      and proportional to the needs of the case, considering
      the importance of the issues at stake in the action, the
      amount in controversy, the parties’ relative access to
      relevant information, the parties’ resources, the
      importance of the discovery in resolving the issues, and

                                 6
    whether the burden or expense of the proposed discovery
    outweighs its likely benefit. Information within this
    scope of discovery need not be admissible in evidence to
    be discoverable.

Fed. R. Civ. P. 26(b)(1). “The party resisting discovery bears

the burden of showing why discovery should be denied.” Cole v.

Towers Perrin Forster & Crosby, 256 F.R.D. 79, 80 (D. Conn.

2009). The burden here, therefore, is on plaintiff to establish

a basis for denying the discovery sought.

    Pursuant to Rule 26(c) of the Federal Rules of Civil

Procedure, “[t]he court may, for good cause, issue an order to

protect a party or person from annoyance, embarrassment,

oppression, or undue burden or expense, including ... forbidding

the disclosure or discovery[.]” Fed. R. Civ. P. 26(c)(1)(A).

“Where the discovery is relevant, the burden is upon the party

seeking non-disclosure or a protective order to show good

cause.” Dove v. Atl. Capital Corp., 963 F.2d 15, 19 (2d Cir.

1992). “Rule 26(c) confers broad discretion on the trial court

to decide when a protective order is appropriate and what degree

of protection is required.” Seattle Times Co. v. Rhinehart, 467

U.S. 20, 36 (1984).

    Additional considerations come into play when evaluating a

protective order for the deposition of opposing counsel. While

“depositions of opposing counsel are disfavored,” United States

v. Yonkers Bd. of Educ., 946 F.2d 180, 185 (2d Cir. 1991), “the


                                7
disfavor with which the practice of seeking discovery from

adversary counsel is regarded is not a talisman for the

resolution of all controversies of this nature.” In re Subpoena

Issued to Dennis Friedman, 350 F.3d 65, 71 (2d Cir. 2003)

(citation omitted) (hereinafter “Friedman”).

    [T]he standards set forth in Rule 26 require a flexible
    approach to lawyer depositions whereby the judicial
    officer supervising discovery takes into consideration
    all of the relevant facts and circumstances to determine
    whether the proposed deposition would entail an
    inappropriate burden or hardship. Such considerations
    may include the need to depose the lawyer, the lawyer’s
    role in connection with the matter on which discovery is
    sought and in relation to the pending litigation, the
    risk of encountering privilege and work-product issues,
    and the extent of discovery already conducted. These
    factors may, in some circumstances, be especially
    appropriate   to   consider   in   determining   whether
    interrogatories should be used at least initially and
    sometimes in lieu of a deposition. Under this approach,
    the fact that the proposed deponent is a lawyer does not
    automatically insulate him or her from a deposition nor
    automatically require prior resort to alternative
    discovery devices, but it is a circumstance to be
    considered. Several district courts in this Circuit have
    properly applied a flexible approach to the issue of
    lawyer depositions.

Id. at 72.

III. ANALYSIS

    Defendants seek to depose Attorney Braxton regarding: (1)

the August 19, 2016, conversation between Attorney Braxton and

Reeves, that is memorialized and characterized in the August 23,

2016, letter attached to the SAC, and (2) Attorney Braxton’s

statements to Greenwich Time, a local newspaper. The Court


                                8
applies the Friedman factors in evaluating defendants’ request

to depose Attorney Braxton as to each of these topics.

    A.      August 19, 2016, Conversation

    As to content of the August 19, 2016, telephone call, the

first Friedman factor, need to depose, weighs in favor of

defendants. Reeves’ statements regarding the handling of the

investigation relate to a central issue in this case. Plaintiff

does not dispute this; she relies on Attorney Braxton’s

representations in the August 23, 2016, letter in the operative

SAC. Plaintiff concedes that “Attorney Braxton’s letter is

relevant[.]” Doc. #51 at 2. Significant portions of the letter

describe representations allegedly made by Reeves. See Doc. #46-

1 at 2-3. Indeed, the letter begins: “I write regarding the

investigation as I was very concerned about certain of your

statements during our telephone conversation on Friday, August

19, 2016.” Id. at 2.

    The letter asserts that Reeves “apparent[ly] assum[ed] that

this matter did not merit a vigorous investigation[,]” because

it “amount[ed] to nothing more than a ‘he said/she said[,]’”

despite the fact that Roe had, allegedly “refused to make a

statement and retained a lawyer, which begs the question of what

the ‘he said’ could possibly be.” Id. at 3. The letter goes on

to state:



                                  9
      I was also surprised that, rather than being concerned
      about adequately investigating these facts, your
      expressed concern was about the effect [Jane Doe’s]
      allegations may have on [Roe], his ability to stay at
      Brunswick, and his college prospects. You basically
      advised me that I should tell my clients to be quiet so
      as not to expose themselves to potential liability on
      that count.

Id.

      The letter makes a variety of factual allegations,

expressly contradicting assertions allegedly made by Reeves

during the conversation. Finally, the letter alleges that Reeves

was “aware that Brunswick’s headmaster [was] conducting his own

‘investigation,’ and potentially influencing witnesses in doing

so, yet [Reeves] declined to ask Brunswick to cease these

activities[.]” Id. The letter does not purport to quote Reeves’

statements verbatim; rather, the letter summarizes Attorney

Braxton’s recollection and impressions of the history and status

of the investigation, as she understood it after the

conversation on August 19, 2016.

      Plaintiff argues that defendants should not be permitted to

depose Attorney Braxton because the information sought can be

obtained from other sources: Reeves and Father Doe. See Doc. #51

at 1-2. No party has alleged that Father Doe heard, or

participated in, the August 19, 2016, conversation, but

plaintiff asserts: “Defendant Reeves had the same discussion

with Jane Doe’s father earlier.” Id. at 2. The Court notes that


                                10
the two discussions allegedly conducted could not have been

completely identical, so the fact that Father Doe allegedly

discussed similar issues with Reeves on another date does not

render the discussion with Attorney Braxton meaningless.

Plaintiff chose to rely, in the SAC, on statements made by and

to Attorney Braxton, not on statements made by or to Father Doe.

Indeed, Father Doe is mentioned only once in the SAC, whereas

plaintiff’s attorney is mentioned repeatedly. See Doc. #46 at 3

(mentioning “plaintiff’s father”); Doc. #46 at 3, 10, 12, 17

(mentioning plaintiff’s attorney); see also Doc. #47-4

(plaintiff’s submission identifying specific allegations in the

SAC that rely on Attorney Braxton’s knowledge).

    The Court thus finds that Father Doe cannot “testify as to

every fact and opinion contained in Attorney Braxton’s letter to

Defendant Reeves.” Doc. #51 at 2. Father Doe may well be able to

testify to substantially similar comments made by Reeves, and

plaintiff may be able to establish the necessary elements of her

case without reliance on Attorney Braxton’s testimony. However,

only Attorney Braxton and Reeves have firsthand knowledge of the

August 19, 2016, conversation, a conversation on which plaintiff

relies to support the allegations of her SAC.

    It is true that defendants have access to information

regarding the conversation itself through Reeves, lessening the

need to depose Attorney Braxton. Defendants, however, contend

                               11
that Attorney Braxton’s recollections, as represented in the

August 23, 2016, letter, are disputed. See Doc. #49 at 2

(“Plaintiff Counsel’s August 23rd letter makes a series of

factual assertions that are disputed[.]”); id. at 3 (sic)

(Matters discussed in the August 23, 2016, letter and “included

in the factual allegations of the Second Amended Complaint []

are all subject to vigorous dispute by the Defendants’.”); id.

at 3 n.1 (“In particular, of course, there is the likelihood of

conflict between Ms. Braxton and Defendant Reeves about what

actual words passed between them on August 19th regarding these

matters.”). The language of the letter itself makes plain that a

great deal is indeed disputed, and the existence of such

disputes weighs in favor of permitting the deposition. See Chord

Assocs. LLC v. Protech 2003-D, LLC, No. 2:07CV5138(JFB)(AKT),

2013 WL 12366876, at *5 (E.D.N.Y. Oct. 18, 2013).

     The Court notes that the fact that a defendant “was a party

to the verbal communications sought” can, in certain

circumstances, weigh against permitting the deposition of

counsel. Dominion Res. Servs., Inc. v. Alstom Power, Inc., No.

3:16CV544(JCH), 2017 WL 3228120, at *4 (D. Conn. July 31, 2017).

However, here, the parties to the verbal communications disagree

about the content of those communications. Furthermore, the

conversation itself in this case forms part of the basis for

plaintiff’s claim. Plaintiff contends that the defendants made

                               12
an inadequate investigation, and that the inadequacy of the

investigation was motivated in part by collusion with Brunswick

School. The August 19, 2016, conversation, and the events

surrounding it, are relied upon by plaintiff not only to provide

evidence of that claim, but as an actual element of defendants’

allegedly illegal conduct. In particular, plaintiff contends

that it was in the August 19, 2016, conversation that counsel

requested that Reeves intervene to end Brunswick School’s

independent investigation into the incident, and that Reeves’

refusal to do so directly caused harm to plaintiff.

    Given plaintiff’s reliance on the August 19, 2016,

conversation, and her incorporation of the August 23, 2016,

letter into the SAC, the conversation is highly relevant. Many

courts within the Second Circuit have permitted counsel to be

deposed or otherwise questioned where counsel participated in

pre-litigation meetings that were “highly relevant to

plaintiffs’ claim[.]” U.S. Fid. & Guar. Co. v. Braspetro Oil

Servs. Co., No. 1:97CV06124(JGK)(THK), 2000 WL 1253262, at *3

(S.D.N.Y. Sept. 1, 2000) (collecting cases). Such cases

“properly appl[y] a flexible approach to the issue of lawyer

depositions.” Friedman, 350 F.3d at 72.

    The Court thus concludes that the “need to depose the

lawyer” factor of Friedman weighs strongly in favor of

permitting the deposition of Attorney Braxton.

                               13
    The Court turns next to “the lawyer’s role in connection

with the matter on which discovery is sought and in relation to

the pending litigation[.]” Friedman, 350 F.3d at 72.

    “The rationale for limiting depositions of attorneys ... is

that depositions of counsel, even if limited to relevant and

non-privileged information, are likely to have a disruptive

effect on the attorney-client relationship and on the litigation

of the case.” U.S. Fid. & Guar. Co., 2000 WL 1253262, at *2

(citations omitted). As Attorney Braxton is lead counsel in the

case at bar, this factor weighs against allowing her to be

deposed.

    However, the disruptive effect of permitting the deposition

of counsel is minimized where “the lawyer’s testimony is limited

to what [s]he was expressly authorized by the client to []

disclose.” Calvin Klein Trademark Tr. v. Wachner, 124 F. Supp.

2d 207, 211 (S.D.N.Y. 2000). Plaintiff contends that Attorney

Braxton’s statements in the August 19, 2016, conversation were

“her communication to Reeves of her clients’ opinions and

beliefs.” Doc. #51 at 2. As noted, Attorney Braxton’s letter

purporting to summarize that conversation has been filed on the

public docket and incorporated into the SAC. The Court thus

presumes that all of counsel’s statements in that conversation

were expressly authorized by plaintiff. Accordingly, allowing

Attorney Braxton to be questioned regarding the content of the

                               14
August 19, 2016, conversation presents only a limited risk of

disruption to the attorney-client relationship. This factor thus

weighs only weakly against permitting deposition.

    The Court next considers the third Friedman factor, “the

risk of encountering privilege and work-product issues[.]”

Friedman, 350 F.3d at 72. When defendants first notified

plaintiff’s counsel that they intended to notice Attorney

Braxton’s deposition, plaintiff’s counsel requested “a list of

the topics and issues [defendants] intend to cover” in that

deposition. Doc. #47-5 at 3. Defense counsel responded: “I will

question [Attorney] Braxton, as I would any other witness[.] ...

I think the various papers Plaintiff has filed with the court

provide a good description of the starting point for her

deposition. Of course, I will not limit myself to just those

points[.]” Id. at 2.

    Defense counsel has asserted: “I will not question her

about matters that would be subject to the attorney client

privilege[.]” Id. However, “given the topical areas defendant

has identified for the deposition, the risk that privilege and

attorney work-product issues might arise were plaintiff

counsel’s deposition to go forward is not negligible.” Dominion

Res. Servs., Inc., 2017 WL 3228120, at *5. Defendants seek

Attorney “Braxton’s source of [] information” regarding

allegations of collusion; “what she bases her accusation on.”

                               15
Doc. #49 at 3 n.1; see also id. at 6 (“There is no other source

for informing Defendants here, for example, what Ms. Braxton

meant[,]” when she discussed the allegation of collusion.).

Defendants further assert that they are “entitled to know where

[Attorney] Braxton’s understanding” regarding the “series of

factual assertions” raised in the letter come from. Id. at 3

n.1; see also id. at 7 (Attorney Braxton “should not be allowed

to prevent the Defendants from exploring the basis for her

factual assertions[.]”).

    There is risk here. But, defendants seek information

regarding verbal communications by Attorney Braxton to Reeves -–

a third party. “Once a privileged communication has been

disclosed purposely to a third party, the attorney-client

privilege is waived[.]” United States v. United Techs. Corp.,

979 F. Supp. 108, 111 (D. Conn. 1997). “Accordingly, the

information would not be protected by the attorney-client

privilege, as any privilege would be waived by the

contemporaneous disclosure to” Reeves. Dominion Res. Servs.,

Inc., 2017 WL 3228120, at *5. Thus, the content of the

conversation itself is not privileged. However, defendants seek

to go beyond the content of the conversation, raising concerns

that they will encounter issues covered by the attorney-client

privilege.



                               16
    For example, defendants have indicated an intention to

depose Attorney Braxton regarding “issues regarding the use of

alcohol at the party by underage youths, [and] Plaintiff’s

parents’ vigilance in screening the party goers to insure no

alcohol was present[,]” referenced in the August 23, 2016,

letter. Doc. #49 at 2. No party alleges that Attorney Braxton

has any firsthand knowledge of underage alcohol consumption at

the party, nor Mother or Father Doe’s diligence in preventing

the same. Yet, Attorney Braxton made factual assertions in her

letter -- which she then elected to incorporate into the SAC –-

regarding these matters.

    First, you stated that the party at the [Doe] residence
    was a “drinking party.” This could not be further from
    the truth. Many parents attended the party and neither
    they nor the students were offered or consumed alcohol.
    Further, the [Does] were vigilant in screening the
    students who came to the party, speaking to each as they
    arrived, and made sure there was supervision in the pool
    area. If [anyone] consumed alcohol at the party, it must
    have been concealed and consumed in secret. When you
    interview other people who attended, I am sure they will
    corroborate this.

Doc. #46-1 at 2. These statements were not made in legal

argument. They were presented as facts and offered in support of

the SAC. For whatever reason, counsel elected to attach the

August 23, 2019, letter to the SAC and rely upon it as evidence

in this matter. That letter makes direct factual allegations

against defendants. The letter does not explain the source or

basis for these allegations. If defendants are not permitted to

                               17
inquire as to the basis of these allegations, they are placed in

an untenable position.

    Questioning on this topic does create a risk of disclosure

of privileged information, because it is possible that Attorney

Braxton’s allegations in the letter are based on communications

made to her by her clients. It is also possible that Attorney

Braxton has other bases for these allegations. By choosing to

present these factual claims as allegations by Attorney Braxton,

rather than by plaintiff herself, plaintiff has placed Attorney

Braxton’s own knowledge at issue. Furthermore, to the extent the

statements in the letter are simply restatements of plaintiff’s

“opinions and beliefs,” as plaintiff asserts, Doc. #51 at 2, by

sharing those opinions and beliefs with a third party -–

particularly an adverse third party -– plaintiff has waived the

privilege as to those matters. “Once a privileged communication

has been disclosed purposely to a third party, the attorney-

client privilege is waived, unless the disclosed material falls

under the common interest rule.” Utd. Techs. Corp., 979 F. Supp.

at 111. Accordingly, while the deposition of Attorney Braxton

does create a risk that privilege issues will be encountered,

plaintiff has created a situation in which that deposition must

proceed.

    Finally, the Court considers “the extent of discovery

already conducted.” Friedman, 350 F.3d at 72. This factor weighs

                               18
against allowing a deposition of Attorney Braxton to proceed.

Defendants concede that, when their response was filed, it was

“fair to say that there” had been “little” discovery conducted.

Doc. #49 at 7. Plaintiff contends: “Defendants have not obtained

any form of discovery -- written or deposition -- before

[Attorney Braxton’s] deposition was scheduled to take place.”

Doc. #47-1 at 7. In plaintiff’s reply, she notes that Father

Doe’s deposition was scheduled for January 26, 2019, and,

although Father Doe appeared and rescheduled business activities

for the day, defendants chose not to depose him at that time,

but to reschedule. See Doc. #51 at 2 n.2.

    More recent filings indicate that substantial discovery

remains outstanding, including that Reeves has not yet been

deposed. See Docs. #84 n.4; #84-19 at 1. The potential

discrepancies between Attorney Braxton’s and Reeves’

recollections of the August 19, 2016, meeting are central to

defendants’ opposition to the protective order. However,

defendants have provided no account of Reeves’ recollection of

the meeting to support the existence of any actual contradiction

between his recollection and the recollections described in

Attorney Braxton’s August 23, 2016, letter. Defendants’ failure

to narrow or substantiate specific areas of dispute between the

parties weighs against permitting a deposition of Attorney

Braxton.

                               19
    On balance, the Court finds that because plaintiff has

placed Attorney Braxton’s own knowledge at issue by attaching

her communications to the SAC, and by relying upon factual

allegations made therein to support her claims, deposition of

Attorney Braxton on limited topics is appropriate. The Court has

considered whether seeking information by written questions

would be sufficient, and finds that it would not. As defendants

argue: “[T]he Friedman panel listed the very reasons why

depositions represent a discovery technique that is superior to

the other methods established by the Federal Rules. No better

explanation of why Ms. Braxton’s deposition is warranted, as

opposed to propounding written interrogatories, can be found

than there.” Doc. #49 at 5 (citation and footnote omitted). The

portion of Friedman relied on by defendants, 350 F.3d at 69 n.2,

explains the practical benefits of depositions as compared to

interrogatories, and “‘several reasons why oral depositions

should not be routinely replaced by written questions,’

including the need for follow-up, observation of a prospective

witness’s demeanor, and avoidance of receiving pre-prepared

answers so carefully tailored that they are likely to generate

additional discovery disputes[.]” Friedman, 350 F.3d at 69 n.2.

Additionally, in an apparent effort to mitigate against the risk

of a privileged disclosure, “Defense Counsel has suggested

taking the deposition in a controlled environment[, such as a

                               20
courthouse]; a suggestion that was rejected out-of-hand by

Plaintiff.” Doc. #49 at 6. While the Court agrees with plaintiff

that “the location of the deposition” is not the concern, the

Court presumes that defendants’ suggestion was designed to

reassure plaintiff that the Court would be available to address

any difficult questions of privilege that might arise during the

deposition. Doc. #51 at 4. The Court is confident that all

parties can conduct a deposition in such a manner as to allow

defendants the inquiry to which they are entitled, without

infringing on any privilege that has not been waived.

     B.   Attorney Braxton’s Statements to Greenwich Time

     Defendants also seek to depose Attorney Braxton regarding

statements reported by Greenwich Time. Defendants state: “Ms.

Braxton alleged ‘collusion’, but admitted to the press that she

had no facts to prove the charge beyond, ‘what she said were

indications of a mutual strategy to ensure charges weren’t

filed.’” Doc. #49 at 3.5 Defendants contend that Attorney




5 The paragraph, as printed in the September 2, 2018, article,
states, in fuller part, that Attorney Braxton “also asserts an
‘inappropriate back channel,’ between Greenwich police and
former department officers now employed in private security at
Brunswick, worked to ‘prevent negative publicity from tarnishing
the reputation of Brunswick.’ The lawyer had no specific
information proving collusion, beyond what she said were
indications of a mutual strategy to ensure charges weren't
filed.” Doc. #49-1 at 6, 10 (emphasis added).


                               21
Braxton’s “assertion of a substantive fact and her apparent

admission of a paucity of actual support warrant close

questioning by the Defense. First, to confirm that the newspaper

accurately reported what she said and, if so, second, to find

out what she meant by a ‘mutual strategy’ and what facts support

that claim.” Doc. #49 at 4.

     As to this request, the Court’s analysis begins and ends

with the question of relevance. In speaking to Greenwich Time,

Attorney Braxton was acting as an advocate, rather than a fact

witness. Attorney Braxton’s failure, according to the newspaper

report, to provide any factual support for her claims, is not in

itself relevant to this litigation. Even if the Court were to

accept defendants’ interpretation of the article -- that

Attorney Braxton admitted “a paucity of actual support” for the

legal conclusions she would need to establish for her client to

succeed in this case,6 Doc. #49 at 4, such an admission would not

tend make any particular fact at issue in this case more or less

probable. Attorney Braxton’s statements to the press have no

bearing on the substance of this case, in sharp contrast to

Attorney Braxton’s conversation with Reeves. Accordingly, the




6 As plaintiff notes: “Attorney Braxton was not required to
provide any evidentiary support for her claims to the
newspaper[.]” Doc. #51 at 3. And notably, the newspaper article
was not incorporated by attachment into the SAC.
                               22
Court will not permit the deposition of Attorney Braxton to

include questions on this topic.

      C.   “Necessary Witness” Issue Not Before the Court

      The Court notes that both parties have raised the issue of

whether Attorney Braxton might be a “necessary witness” within

the meaning of the Rules of Professional Conduct if she is

subject to deposition. See Doc. #47-1 at 1, 4-7; Doc. #49 at 4.

The question of whether Attorney Braxton is a “necessary

witness” within the meaning of the Rules of Professional Conduct

is not before the Court at this time, and the Court offers no

opinion on that question.

IV.   CONCLUSION

      For the reasons set forth herein, the Court GRANTS, in

part, and DENIES, in part, plaintiff’s Motion for a Protective

Order [Doc. #47]. Plaintiff’s Motion for a Protective Order is

GRANTED as to discovery regarding her statements to Greenwich

Time. The motion is DENIED as to discovery regarding the August

19, 2016, conversation, and the content of the communications

from Attorney Braxton attached to the SAC. Because Attorney

Braxton’s deposition was noticed for January 15, 2019, a date

which has passed, the Court TERMINATES, as moot, plaintiff’s

motion to quash.

      On or before September 17, 2019, defendants shall file on

the docket a notice describing the topics as to which they

                                23
intend to depose Attorney Braxton, in compliance with this

Ruling. Defendants shall confirm that they will not inquire

regarding any privileged communications, other than those as to

which the Court has determined the privilege was waived.

    This is not a Recommended Ruling. This is an order

regarding discovery which is reviewable pursuant to the “clearly

erroneous” statutory standard of review. See 28 U.S.C.

§636(b)(1)(A); Fed. R. Civ. P. 72(a); and D. Conn. L. Civ. R.

72.2. As such, it is an order of the Court unless reversed or

modified by the District Judge upon motion timely made.

    SO ORDERED at New Haven, Connecticut, this 10th day of

September, 2019.

                                    /s/
                               HON. SARAH A. L. MERRIAM
                               UNITED STATES MAGISTRATE JUDGE




                               24
